DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 9, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Patent Application Publication No. 2018/0114296 A1) in view of Jung, Yong Ju, et al. "Visual importance-and discomfort region-selective low-pass filtering for reducing visual discomfort in stereoscopic displays." IEEE transactions on circuits and systems for video technology 23.8 (2013): 1408-1421 (“Jung”). 

	Regarding claim 1: 
	Chuang teaches: an imaging system (Fig. 1: 102) for producing extended-reality images for a display apparatus (Fig. 1: 124, and para. 31, can be for augmented, virtual or mixed reality), the imaging system comprising a first camera, a second camera (para. 40, can include one or more cameras, i.e. to obtain stereoscopic images) and at least one processor (Fig. 1: 112) configured to: 
	control the first camera and the second camera to capture pairs of first images and second images of a real-world environment (e.g. para. 40, obtain stereoscopic images (first and second images from first and second camera), respectively, wherein a given pair comprises a first image and a second image captured for a first eye and a second eye of a user, respectively (e.g. para. 40, stereoscopic images, for first and second eye of a user) (see also discussion below Re: optionally Jung reference); 
	denoise the first image and the second image (Fig. 1: 116a or 116 as per written description, a noise reducer to reduce noise from images) …; and 
	process the first image and the second image, upon denoising, to generate a first extended-reality image and a second extended-reality image to be rendered via the display apparatus, respectively (e.g. Figs. 2-4 in combination with para. 31, .
*   *   *   *   *
	Further re: control the first camera and the second camera to capture pairs of first images and second images of a real-world environment respectively, wherein a given pair comprises a first image and a second image captured for a first eye and a second eye of a user, respectively, and denoise the first image and the second image, alternatively consider Jung. 
	In the interest of compact prosecution, Jung also teaches that it is known to obtain left and right images (i.e. stereoscopic), corresponding to first and second images for a first and second eye (left view, right view), and denoise said images (see e.g. Fig. 2 and Section II), for stereoscopic displays (see Introduction), such as that of Chuang, as mapped above.  This is an alternative teaching to the above referenced features regarding the two images for two eyes and denoising, as mapped above. 
	Re: denoise the first image and the second image at a first denoise level and a second denoise level, respectively, consider the following. 
	Chaung teaches several different embodiments and considerations with respect to noise reduction) e.g. paras. 27-35, claims 4-7, paras. 49-75 and Figs. 6, 7, 9 and 11.  For example, in some embodiments, the noise reduction can be based on the input image (e.g. para. 51), and can include skipping one or more pixels, aggregation, and/or aggregation buffering (para. 61), high-pass filtering, noise thresholding and/or halo control (para. 62).  Modifying Chaung, in view of itself, such that the first and second image are denoised at first and second levels, respectively, i.e. on a per-image basis 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	Chaung further teaches: the imaging system of claim 1, wherein one of the first denoise level and the second denoise level is a denoise level of 0 percent (see above mapping to claim 1.  The noise reducer is optional and can be configured in several different ways, per Chuang (see e.g. para. 50-51). At least one embodiment involves noise may be preserved (e.g. para. 50), corresponding to a zero percent denoise level. 



	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the imaging system of claim 1, wherein, when denoising a given image, the at least one processor is configured to: divide the given image into a plurality of image segments; and 
	denoise at least two of the plurality of image segments at different denoise levels, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Chaung teaches the above divide function, as noise reduction block processing, and also per aggregation buffering (see e.g. para. 51, 82-84 and Fig. 10).  As blocks of the image frame are fetched (i.e. image segments), pixel skipping can be performed, block aggregation, and the amplitudes (i.e. in amplitude filtering) can be established such to achieve the above denoise function at different denoise levels (e.g. para. 50 and Figs. 6-7 and 9). Alternatively, the above divide function is also taught by Jung (see Fig. 2, Fig. 4, and related descriptions) as per depth object segmentation for the image, to detect discomfort objects that ultimately guide the denoising or filtering (see Section 
The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the imaging system of claim 5, wherein, when denoising the given image, the at least one processor configured to: select at least one of the plurality of image segments in a random manner; and denoise the at least one of the plurality of image segments at a denoise level of 0 percent, and the results of the modification would have been 
	See above mapping to claim 1 re: Chaung.  Chaung teaches several advantages to reduced filtering or denoising, such as power savings and hardware advantages (e.g. paras. 27-29).  The instant reference also teaches skipping pixels, aggregating, setting different filtering methods and rates arbitrarily, and the like. Establishing a noise reduction scheme to skip certain pixels arbitrarily to have no noise reduction (without any image analysis done in advance to guide or otherwise determine the noise removal) corresponds to the above features of claim 6.  
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9: see claim 1. 
	The method of producing extended-reality images for a display apparatus of claim 9 corresponds to the functions performed by the imaging system for producing extended-reality images for a display apparatus of claim 1. Thus, the same rationale for rejection applies. 
.

	Regarding claim 12: see claim 4. 
	The claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 13: see claim 5. 
	The claims are similar. Thus, the same rationale for rejection applies. 

Regarding claim 14: see claim 6. 
	The claims are similar. Thus, the same rationale for rejection applies. 


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Jung and further in view of: JP 2012165272A (cited in IDS; citations to English language machine translation with this office action) (JP-272). 

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the imaging system of claim 1, wherein the at least one processor is configured to obtain information indicative of an ocular dominance of the user, 
	wherein, when denoising, the at least one processor is configured to select, based on the ocular dominance of the user, the first denoise level and the second denoise level at which the first image and the second image are to be denoised, respectively, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	JP-272 teaches, with respect to reducing eye strain and discomfort with viewing stereoscopic images (see para. 7), displaying stereoscopic images for the left and right eye based on a user’s dominant eye information (i.e. ocular dominance) (see e.g. paras. 8-12 and 19-23).  Different processing is done based on which is the dominant eye. Id.  As mapped above in claim 1, Chaung teaches several different types of denoising and the ability to set or establish denoising as desired.  Modifying the applied references, per JP-272, to set denoise levels based on the ocular dominance, as per JP-272 and 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10: see claim 2. 
	The claims are similar. Thus, the same rationale for rejection applies. 


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Jung and further in view of: Estrada, F. J., Fleet, D. J., & Jepson, A. D. (2009, September). Stochastic Image Denoising. In BMVC (pp. 1-11) (“Estrada”). 

	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the imaging system of claim 1, wherein, when denoising, the at least one processor is configured to select the first denoise level and the second denoise level at which the first image and the second image are to be denoised, respectively, in a random manner, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Estrada teaches an algorithm for image noise removal that includes random walks (no discernible patter or trend) over arbitrary neighborhoods surrounding a given pixel (see Abstract, page 3. See also Section 3).  This corresponds to a denoising algorithm whereby the levels for noise removal is selected in a random manner.  
	Alternatively, see the mapping to claim 1 above. A user could establish noise removal at arbitrary levels, set in advance (i.e. certain image frames or blocks to be removed at zero, some at higher levels, with pixel skipping and block aggregation will 
	Modifying the applied references, in view of either Estrada or Chaung, to have obtained the above, would have been obvious and predictable to one or ordinary skill in the art. One would also be motivated to take advantage of known denoising options to achieve various results as taught by the prior art.  
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
‘

	Regarding claim 11: see claim 3. 
	The claims are similar. Thus, the same rationale for rejection applies.  






Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Jung and further in view of: Zhou (U.S. Patent Application Publication No. 2006/0139494 A1; cited in Applicant’s IDS). 

	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the imaging system of claim 5, wherein, when denoising the given image, the at least one processor is configured to: analyze the pairs of first images and second images to determine at least one of the plurality of image segments that is representative of at least one moving object present in the real-world environment; and 
	denoise the at least one of the plurality of image segments at a denoise level that lies in a range of 0 percent to 25 percent, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Zhou teaches determining motion information of frames, and classifying regions as motion and non-motion. See para. 10 and Fig. 4. This corresponds to the above analyze function. Regarding the denoise function, this is taught by the temporal noise reduction of Zhou (see e.g. Abstract and claim 1), in combination with the teachings of Chaung, to modify the filtering amount and/or type to, i.e. realize power savings or hardware benefit (see mapping to claim 1).  One embodiment is the claimed none to 25 percent.  
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 15: see claim 7. 
. 


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Jung and further in view of: Kato (U.S. Patent Application Publication No. 2016/0344934 A1; cited in Applicant’s IDS). 

	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the imaging system of claim 1, wherein the at least one processor is configured to: obtain, from the display apparatus, information indicative of a blink or saccade of the user's eyes; and stop denoising for a given image that is to be rendered during the blink or saccade of the user's eyes, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
 	Kato teaches obtaining information indicative of a blink or saccade of a user’s eyes (see e.g. claim 1, and paras. 14-19, 64-80).  The moving image is stopped or replaced with a single color image during the saccadic eye movement.  Modifying the applied references, in view of Kato, such to stop denoising (i.e. stop image processing, as taught by Kato in view of the noise removal of Chaung), during the blink or saccade (rapid eye movements that can change the point of fixation), per Kato, is all of taught, suggested and obvious and predictable over the prior art. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 16: see claim 8. 
	The claims are similar. Thus, the same rationale for rejection applies. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613